 Case 2:07-cv-03239-TJH-RNB Document 521-1 Filed 08/22/19 Page 1 of 2 Page ID
                                  #:10050


 1   JOSEPH HUNT
     Assistant Attorney General
 2   Civil Division
     WILLIAM PEACHEY
 3   Director, Office of Immigration Litigation
     EREZ REUVENI
 4   Assistant Director
     SARAH STEVENS WILSON
 5   United States Department of Justice
           1801 Fourth Avenue North
 6         Birmingham, Alabama
           Telephone: (205) 244-2140
 7         Email: Sarah.Wilson2@usdoj.gov
 8   Attorneys for Respondents
 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION
11

12                                       |
                                         |    No. CV 07-3239-TJH (RNBx)
13   ALEJANDRO RODRIGUEZ, et al.,        |
                                         |
14                                       |    Hon. Terry J. Hatter, Jr.
                Petitioners,             |
15                                       |
                                         |    [PROPOSED] ORDER ON
16         v.                            |    RESPONDENTS’ PARTIAL MOTION
                                         |    TO DISMISS THE FOURTH
17                                       |    AMENDED COMPLAINT
     DAVID MARIN, Field Office Director, |
18   U.S. Immigration and Custom         |
     Enforcement, Los Angeles, et al.,   |
19                                       |
                                         |
20              Respondents.             |
                                         |
21                                       |
                                         |
22

23

24

25

26

27

28

                                                  1
 Case 2:07-cv-03239-TJH-RNB Document 521-1 Filed 08/22/19 Page 2 of 2 Page ID
                                  #:10051


 1         The Court GRANTS Respondents’ Partial Motion to Dismiss and ORDERS:
 2         Petitioner Alex Cacho Castillo is DISMISSED as a Petitioner. Cacho Castillo
 3   has been released from immigration detention and faces no prospect of being detained
 4   for a period of 180 days within this district. Accordingly, his claims are dismissed.
 5         Count One is DISMISSED. The Supreme Court has dismissed and denied
 6   Petitioners’ statutory claims under the INA’s pre-final order detention provisions (8
 7   U.S.C. §§ 1225(b)(1)(B)(iii)(IV); 1225(b)(2)(A); 1226(a); 1226(c)), and the Ninth
 8   Circuit has dismissed Petitioners’ claims under the INA’s post-order provision (8
 9   U.S.C. § 1231). Therefore, there are no remaining statutory claims for this Court to
10   address in Count One.
11         Count Four is DISMISSED. The new claims raised in Count Four exceed the
12   scope of the issues remanded to this Court by the Supreme Court through the Ninth
13   Circuit. The Court lacks jurisdiction to entertain Count Four on remand.
14

15         Dated: October _, 2019
16
                                            _____________________________
17
                                            Hon. Terry J. Hatter
18                                          United States District Court
19

20

21

22

23

24

25

26

27

28

                                                 2
